ACCEPTED
                                                                                         03-15-00735-CR
                                                                                               11221043
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/20/2016 9:59:56 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            No. 03-15-00735-CR
           ____________________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                    IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                            AT AUSTIN, TEXAS          6/20/2016 9:59:56 AM
           ____________________________________________________
                                                        JEFFREY D. KYLE
                                                              Clerk
                           VICTOR ROSALES, Appellant

                                          v.

                          THE STATE OF TEXAS
           ____________________________________________________

          ON DIRECT APPEAL FROM THE 299TH DISTRICT COURT
            OF TRAVIS COUNTY IN CAUSE NO. D-1-DC-14-300723
           ____________________________________________________

           APPELLANT’S MOTION FOR AN EXTENSION OF TIME
                    TO FILE THE APPELLANT’S BRIEF
           ____________________________________________________


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:


         Comes now Victor Rosales, appellant, and would show the Court the

following:

                                          I.

         Appellant was convicted of aggravated sexual assault and a jury assessed

punishment at 40 years. Notice of appeal was filed and the appeal docketed in this

Court.
                                         II.

      The clerk’s record was filed on February 24, 2016. The reporter’s record

was filed on May 18, 2016. Appellant’s brief is due on June 23, 2016.

                                        III.

      Appellant seeks a 60 day extension of the current deadline in which to file

Appellant’s brief, up to and including, August 22, 2016.

                                        IV.

      This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

      The record in this cause is voluminous. It is comprised of 10 volumes and

an electronic exhibit admitted at trial. Counsel has not had an opportunity to

review the record and prepare Appellant’s brief by June 23, 2016. Filing of the

brief cannot be accomplished by the current deadline while still effectively

representing Appellant on direct appeal to this Court.

      Additionally, since the time the reporter’s record was filed in this cause,

counsel for appellant has prepared and filed an appellant’s brief in Cunningham v.

State in the Sixth Court of Appeals and an applicant’s brief in Ex parte Watkins in

the 207th District Court of Comal County and the Court of Criminal Appeals.

Counsel has a brief due in the Court of Criminal Appeals in Ex parte Wimberly on

June 24, 2016.

                                          2
                                            V.

         This is Appellant’s first request for an extension of time to file Appellant’s

brief.

                                          Prayer

         Appellant requests this Court grant the motion and extend the time to file

Appellant’s brief by 60 days, up to and including August 22, 2016.

                                                       Respectfully submitted,

                                                       /s/Richard E. Wetzel
                                                       Richard E. Wetzel
                                                       State Bar No. 21236300

                                                       1411 West Ave., Suite 100
                                                       Austin, Texas 78701

                                                       (512) 469-7943
                                                       (512) 474-5594
                                                       wetzel_law@1411west.com

                                                       Attorney for Appellant
                                                       Victor Rosales

                                  Certificate of Service

      This is to certify a true and correct copy of this pleading was sent by email
to Counsel for the State of Texas, Scott Taliaferro, Assistant District Attorney, at
Scott.Taliaferro@traviscountytx.gov on this the 20th day of June, 2016.

                                                       /s/Richard E. Wetzel
                                                       Richard E. Wetzel
                                                       State Bar No. 21236300




                                             3